Filed 12/3/21 P. v. Diaz CA4/2
See Dissenting Opinion

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
  California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                      or ordered published for purposes of rule 8.1115.



           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



 THE PEOPLE,

          Plaintiff and Respondent,                                       E077477

 v.                                                                       (Super.Ct.No. RIF1701084)

 FRANCISCO DIONICIO DIAZ,                                                 OPINION

          Defendant and Appellant.



         APPEAL from the Superior Court of Riverside County. John D. Molloy, Judge.

Affirmed.

         Andrea S. Bitar, under appointment by the Court of Appeal, for Defendant and

Appellant.

         No appearance for Plaintiff and Respondent.




                                                              1
       Defendant and appellant Francisco Dionicio Diaz appeals the Riverside County

Superior Court’s denial of his Penal Code 1 section 1170.18 petition to have his felony

conviction reduced to a misdemeanor. We affirm.

                                     BACKGROUND

       In August 2018, defendant pled guilty to second degree burglary in violation of

section 459, a charge resulting from his unlawful entry into a locked motor vehicle with

the intent to commit theft. He also admitted a prior strike. The court sentenced him to

one-third the midterm for a total term of one year four months in state prison, to run

consecutive to incomplete sentences imposed in three other cases.

       In November 2020, defendant petitioned the court pursuant to subdivision (f) of

section 1170.18 seeking an order designating his felony conviction as a misdemeanor. In

his statement in support of the petition, defendant appears to claim he served his sentence

for the second degree burglary conviction, but also noted the sentence is to run

consecutive to those imposed in three other cases, which total 21 years. He also argues

he is entitled to resentencing of his burglary conviction because the total value of goods

removed from the vehicle was $880, bringing his offense within section 490.2. That

statute provides theft of property with a value not exceeding $950 is petty theft to be

punished as a misdemeanor.

       The trial court denied the petition. Defendant appealed and we appointed counsel

to represent him.



       1   All further statutory references are to the Penal Code unless otherwise indicated.

                                              2
                                       DISCUSSION

       Defendant’s counsel has filed a brief under the authority of People v. Wende

(1979) 25 Cal.3d 436 and Anders v. California (1967) 386 U.S 738, which sets forth

statements of the case and facts. Counsel suggests one potential arguable issue: whether

defendant is eligible for relief under section 1170.18 where, as here, he pled guilty to

second degree vehicle burglary in violation of section 459.

       Counsel also requests this court to independently review the entire record on

appeal. When, in an indigent defendant’s first appeal of right, appointed appellate

counsel files an opening brief that does not present an arguable issue, it is well settled

that the appellate court must offer the defendant an opportunity to submit a personal

supplemental brief and to review the entire record whether or not the defendant files a

brief. (Wende, supra, 25 Cal.3d at pp. 441-442.)

       Not settled, however, is what procedures the reviewing court is required to follow

in cases in which appointed appellate counsel files a no-issues brief in a defendant’s

appeal from an order denying a postjudgment motion. That question is pending before

our Supreme Court in a number of cases, including People v. Scott (2020) 58 Cal.App.5th

1127, 1131 (Scott), review granted March 17, 2021, S266853.

       In Scott, one panel in this division concluded there is no reason to conduct an

independent review of the record if counsel files a no-issues brief in a postjudgment

appeal and, if a defendant fails to file a supplemental brief in such a case, the court

should simply dismiss the appeal as abandoned. (Scott, supra, 58 Cal.App.5th at




                                              3
pp. 1131-1132 (but see dis. opn. of Miller, J.); accord People v. Figueras (2021) 61

Cal.App.5th 108, review granted, May 12, 2021, S267870.)

       In People v. Gallo (2020) 57 Cal.App.5th 594 (Gallo), another panel of this court

concluded the interests of justice call for independent review of the record in

postjudgment no-issue appeals even if the defendant has not filed a supplemental brief.

(Id. at p. 599 (but see dis. opn. of Menetrez, J.); accord People v. Flores (2020) 54

Cal.App.5th 266, 269 [when an appointed counsel files a Wende brief in an appeal from a

summary denial of a section 1170.95 petition, reviewing court is not required to

independently review the entire record, but the court can and should do so in the interests

of justice]; see People v. Allison (2020) 55 Cal.App.5th 449, 456 [Court of Appeal has

the discretion to review the record in the interests of justice].)

       We respectfully disagree with Scott and find the procedure in Gallo provides

indigent defendants an additional layer of due process while consuming comparatively

little in judicial resources.

       Here, we offered defendant an opportunity to file a personal supplemental brief,

which he has not done. Pursuant to the mandate of People v. Kelly (2006) 40 Cal.4th

106, and in keeping with Gallo, supra, 57 Cal.App.5th 594, we have independently

reviewed the record for potential error and find no arguable issues.




                                               4
                                  DISPOSITION

      The judgment is affirmed.

      NOT TO BE PUBLISHED IN OFFICIAL REPORTS

                                                RAMIREZ
                                                          P. J.


I concur:


MILLER
                        J.




                                       5
[People v. Diaz, E077477]

       Slough, J., Dissenting.

       For the reasons more fully expressed in prior unpublished dissents, I continue to disagree

with the majority’s application of the standard Anders/Wende review process to a postconviction

order. I feel particularly strongly about this view in cases like this, where the appellant is

categorically ineligible for the relief sought in the trial court and appointed counsel has filed a

no-issue brief. In my view, directing our resources towards reviewing the entire record and

drafting a full opinion on a case like this constitutes judicial waste.

       This is a Proposition 47 resentencing petition case (Pen. Code, § 1170.18) where the

defendant was convicted after Proposition 47 went into effect. As such, we can tell from the face

of Diaz’s petition that it is meritless and doesn’t warrant the “additional layer of due process” the

majority say they are providing by reviewing the record and drafting a five-page opinion. Diaz

pled guilty in August 2018, at which point Proposition 47 had been in effect for over four years.

He then waited another two years—until November 2020—to file his resentencing petition,

which the trial court properly denied. There is no need to scour the record looking for errors

when the petition readily tells us all we need to know.

       I agree with the majority that we always have the discretion to conduct an independent

review of a case even if neither counsel nor defendant identifies any potential errors. (Maj. opn.

ante, at p. 4.) But we’re not required to do so, and nothing about this appeal justifies the

majority’s decision to conduct a full independent review of the record, searching for errors the

trial court, appellant and or his appointed counsel may have missed. Having read the majority

opinion, I find myself with more questions than answers. Questions like, what is an “additional

layer of due process” in this context? The majority has certainly inserted an additional layer of




                                                   1
process, but why? And what is it about this case that warrants such process? They don’t say, and

without an explanation, I’m unwilling to conclude the extra process is “due” and expand the

work of the court. This postconviction appeal should be dismissed by order.



                                                                   SLOUGH
                                                                                               J.




                                               2